Campbell, J.,
delivered the opinion of the court.
The railroad company did the plaintiff no wrong. Its train stopped in Hattiesburg long enough, and he failed to get off. It was started on its journey, and he was aroused from his sleep and was desirous to get off. The train was stopped for his accommodation. It was a kindness to him. He had no right to have the train stop for him, but was liable to be carried to the next stopping place for that train. He was probably misled as to the' precise place where the train then was by what was said by the conductor in response to his inquiry, but this gave him no right of action against the company. The conductor was not serving the company but him in what occurred. It was a matter between him and the conductor, who sought to benefit him at the expense of the company. His negligence in not leaving the train at Hattiesburg led to the effort to relieve him of the consequences of such negligence and caused all his woes, and his misfortune cannot justly be visited on the company. Railroad companies should be held responsible for all their wrongs, but not for the wrong-doing of others —not even of their employes who cease to serve them in their efforts to serve others.

Affirmed.